UNITED ST A TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SOCAP USA, INC.,

                         Plaintiff,
                                                      AMENDED ORDER OF DISMISSAL
               - against -
                                                                  17 Civ. 5255 (PGG)
 SO.CAP. S.R.L. and SHE S.R.L.

                         Defendants.




PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that (1) if the settlement is not consummated within thirty days

of this order, either side may apply by letter within the thirty-day period for restoration of the

action to the calendar of the undersigned, in which event the action will be restored, and (2) the

Court shall retain jurisdiction over this case for the sole purpose of interpreting and enforcing the

terms of the parties' Agreement of Settlement dated October 4, 2019. d.

Dated: New York, New York
       November 13, 2019

                                               SO ORDERED.



                                               Paul G. Gardephe
                                               United States District Judge
